Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW107141943, filed on 11/23/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2019 and 11/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2-3, 8-9 are objected to because of the following informalities: 
Term “the at least one uniforming board” in line 3 of claim 2 is objected because of lack of antecedent basis. 
Term “the flow-rectifying device” in claim 3 is objected because of lack of antecedent basis. 
Claims 8 and 9 are objected for similar reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “one uniforming board parallel disposed in the passage body” in claim 7 is not clear, in other word, it is not clear what “one uniforming board” is parallel with or what is the reference point for being parallel, therefore, rendering the scope of claim 7 indefinite.
Claims 8-14 are rejected upon their dependency on claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0229706 A1, “ACKERMAN” in view of WO 2010150005 A1”Kauffeld” and DE-102017108170-A1, “Prow”.
Regarding claim 1, ACKERMAN in Figures 2, 8, 12, and 14 discloses a condensing system used for generating a condensing layer on a surface of a test object (Fig.8 and Fig.2- 200), the condensing system comprising: an airflow generating device used for generating a condensing airflow (FIG. 8 - 9), wherein the condensing airflow 9 has a dew point higher than a temperature of the surface 211 of the test object 200 (e.g., ¶0059 ¶0065), the airflow generating device comprising:
an airflow inlet (e.g. valve 523) configured to cause an airflow (11) to flow into the airflow generating device; a heater (425/or solar energy as described by ¶0074) communicated to the airflow inlet (523 and ¶0085) and configured to heat the airflow (11); a humidifier (¶0074/ salt water is pre heated via heat exchanger (803), evaporator (500) humidify air (11) and produce moist air flow 9) and communicated to the heater (425) and configured to humidify the airflow 9), before fan (801);
a controller (825) communicated to the humidifier (500 or shown as 1100 in Fig.12) and configured to control a temperature and humidity of the second airflow (9) to generate (e.g., ¶0088 and step 1409 in Fig.14) the condensing airflow (9) according to the temperature of the surface (211) of the test object (200); and an airflow outlet (the outlet of 801); and a fan (801 and shown as 1101 in Fig.12) disposed at the airflow outlet (the outlet of 801) and configured to transfer the condensing airflow (9) forcibly; and a passage device (the passage between 801 and 200 which conveys 9) communicated to the airflow generating device and receiving the condensing airflow (9) from the airflow generating device, wherein the airflow outlet (the outlet of 801)  is communicated between the controller (825) and the passage device (the passage between 801 and 200 which conveys 9).

ACKERMAN fails to disclose the environmental airflow and a flow-uniforming module disposed close to the airflow generating device and configured to receive the condensing airflow, wherein the flow-uniforming module comprising at least one uniforming board, and each of the at least one uniforming board has at least one first hole. ACKERMAN also fails to disclose a heater communicated to the airflow inlet and configured to heat the environmental airflow to generate a first airflow; a humidifier communicated to the heater and configured to humidify the first airflow to generate a second airflow.

Kauffeld in Fig.1, and Page 11 lines 12-16 teaches a flow-uniforming module (129) disposed close to the flow generating device (121) and configured to receive the condensing flow (gas apertures from 123), wherein the flow-uniforming module (129) comprising at least one uniforming board (plate of diffuser 129), and each of the at least one uniforming board (129) has at least one first hole (diffuser 129 has many aperture to uniform gas).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kauffeld’s flow-uniforming module for ACKERMAN’s condensing system. One of ordinary skill in the art would know flow-uniforming modules improve control of air flow pattern and for example enhance the efficiency of cooling of gas or air (as suggested by Kauffeld in page 11 lines 14-16).

Prow in Fig.4 teaches a heater (9/11) communicated to the airflow inlet (7) and configured to heat the environmental airflow 7 to generate a first airflow (7 in second guide channel 6); a humidifier (31) and communicated to the heater 9/11 and configured to humidify the first airflow (7 in second guide channel 6) to generate a second airflow (7 after passing unit 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a heater communicated to the airflow inlet and configured to heat the environmental airflow to generate a first airflow; a humidifier communicated to the heater and configured to humidify the first airflow to generate a second airflow as taught by Prow for ACKERMAN’s condensing system. One of ordinary skill in the art would know it makes a better control system to adjust humidity and temperature of condensing air to the desired dew point for condensing application and simultaneous heating and humidifying and sequential heating then humidifying are art-recognized equivalents for the purpose of heating and humidifying air flow, as evidenced by Ackerman and Prow.

Regarding claim 7, ACKERMAN in Figures 2, 8, 12, and 14 discloses a condensing system used for generating a condensing layer on a surface of a test object (Fig.8 and Fig.2- 200), the condensing system comprising: an airflow generating device used for generating a condensing airflow (FIG. 8 - 9), wherein the condensing airflow 9 has a dew point higher than a 211 of the test object 200 (e.g., ¶0059 ¶0065), the airflow generating device comprising:
an airflow inlet (e.g. valve 523) configured to cause an airflow (11) to flow into the airflow generating device; a heater (425/or solar energy as described by ¶0074) communicated to the airflow inlet (523 and ¶0085) and configured to heat the airflow (11); a humidifier (¶0074/ salt water is pre heated via heat exchanger (803), evaporator (500) humidify air (11) and produce moist air flow 9) and communicated to the heater (425) and configured to humidify the airflow (airflow 11 humidified in 500 before releasing air flow 9) to generate a second airflow (9), before fan (801);
a controller (825) communicated to the humidifier (500 or shown as 1100 in Fig.12) and configured to control a temperature and humidity of the second airflow (9) to generate (e.g., ¶0088 and step 1409 in Fig.14) the condensing airflow (9) according to the temperature of the surface (211) of the test object (200); and an airflow outlet (the outlet of 801); and a fan (801 and shown as 1101 in Fig.12) disposed at the airflow outlet (the outlet of 801) and configured to transfer the condensing airflow (9) forcibly;  and a passage device (the passage between 801 and 200 which conveys 9)  comprising: a passage body (body of the passage between 801 and 200 which conveys 9) communicated to the airflow generating device, wherein the airflow outlet (the outlet of 801) is communicated between the controller (825) and the passage body (body of the passage between 801 and 200 which conveys 9).

ACKERMAN fails to disclose the environmental airflow and a flow-uniforming module disposed close to the airflow generating device and configured to receive the condensing airflow, wherein the flow-uniforming module comprising at least one uniforming board, and each of the at least one uniforming board has at least one first hole. ACKERMAN also fails to disclose a heater communicated to the airflow inlet and configured to heat the environmental airflow to 

Kauffeld in Fig.1, and Page 11 lines 12-16 teaches a flow-uniforming module (129) disposed close to the flow generating device (121) and configured to receive the condensing flow (gas apertures from 123), wherein the flow-uniforming module (129) comprising at least one uniforming board (plate of diffuser 129), and each of the at least one uniforming board (129) has at least one first hole (diffuser 129 has many aperture to uniform gas).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kauffeld’s flow-uniforming module for ACKERMAN’s condensing system. One of ordinary skill in the art would know flow-uniforming modules improve control of air flow pattern and for example enhance the efficiency of cooling of gas or air (as suggested by Kauffeld in page 11 lines 14-16).

Prow in Fig.4 teaches a heater (9/11) communicated to the airflow inlet (7) and configured to heat the environmental airflow 7 to generate a first airflow (7 in second guide channel 6); a humidifier (31) and communicated to the heater 9/11 and configured to humidify the first airflow (7 in second guide channel 6) to generate a second airflow (7 after passing unit 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a heater communicated to the airflow inlet and configured to heat the environmental airflow to generate a first airflow; a humidifier communicated to the heater and configured to humidify the first airflow to generate a second airflow as taught by Prow for ACKERMAN’s condensing system. One of ordinary skill in the art would know it makes a better control system to adjust humidity and temperature of condensing air to the desired dew .

Claims 2, 4-6, 8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “ACKERMAN” ,”Kauffeld”, and “Prow” and further in view of  US-20160290373-A1,“SUGANUMA”.

Regarding claim 2, ACKERMAN fails to further disclose a spacer disposed at a side of one of the at least one uniforming board, wherein the side is opposite to the airflow generating device, a vertical projection of the spacer partially covers the at least one first hole.

SUGANUMA in Fig.8 teaches a spacer (108) disposed at a side of one of the at least one uniforming board (plate104 with orifice 106), wherein the side is opposite to the airflow generating device (flow generated in direction as Shown with F), a vertical projection of the spacer (108) partially covers the at least one first hole (106).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use SUGANUMA’s spacer and uniforming board for ACKERMAN’s condensing system so a vertical projection of the spacer partially covers the at least one first hole. One of ordinary skill in the art would be motivated to use such a structure in order to improve control of the air flow pattern to, for example, improve heating/cooling efficiency, as suggested by Kauffeld in page 11 lines 14-16.

Regarding claim 4, ACKERMAN fails to further disclose the number of the at least one uniforming board is plural, a first uniforming board of the uniforming boards is farther from the 

SUGANUMA in Figs.1-3 teaches the number of the at least one uniforming board is plural (14 and 16), a first uniforming board (16) of the uniforming boards (14 and 16) is farther from the airflow generating device than a second uniforming board (14) of the uniforming boards (16 is farther than 14 of the device that has generated flow shown in direction F), and the first uniforming board (16) has more of the at least one first holes than the second uniforming board (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use more than one uniforming board as taught by SUGANUMA for ACKERMAN’s condensing system. One of ordinary skill in the art would know different uniforming boards with different number and size of holes for a better control of flow patterns and uniformity and speed for different applications.

Regarding claim 5, ACKERMAN fails to further disclose the number of the at least one uniforming board is plural, a first uniforming board of the uniforming boards is farther from the airflow generating device than a second uniforming board of the uniforming boards, and one of the at least one first hole of the first uniforming board has a smaller size than one of the at least one first hole of the second uniforming board.

SUGANUMA in Fig. 8 teaches the number of the at least one uniforming board is plural (for example there are two uniforming boards in Fig.8), a first uniforming board (108 with orifices 110) of the uniforming boards is farther from the airflow generating device (F shows the direction of air flow) than a second uniforming board (104 with orifice 104) of the uniforming 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use SUGANUMA’s first and second uniforming board for ACKERMAN’s passage. One of ordinary skill in the art would know the rectification effect of the small holes on the airflow so it is further adjusted and mixed and discharged from the outlet.

Regarding claim 6, ACKERMAN fails to further disclose the number of the at least one uniforming board is plural, a first uniforming board of the uniforming boards is farther from the airflow generating device than a second uniforming board of the uniforming boards, and a total area of the at least one first hole on the first uniforming board is greater than a total area of the at least one first hole on the second uniforming board.

SUGANUMA in Fig. 8 teaches the number of the at least one uniforming board is plural (for example there are two uniforming boards in Fig.8), a first uniforming board of the uniforming boards (the board 108 with orifice 110) is farther from the airflow generating device than a second uniforming board (board 104 with orifice 106) of the uniforming boards, and a total area of the at least one first hole (110) on the first uniforming board (the board with orifice 110) is greater than a total area of the at least one first hole (106) on the second uniforming board (104).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use uniforming boards as taught by SUGANUMA for ACKERMAN’s passage. One of ordinary skill in the art would know different configuration of uniforming boards for modification of flow patterns.

Regarding claim 8, ACKERMAN fails to further disclose a spacer disposed at a side of one of the at least one uniforming board, wherein the side is opposite to the airflow generating device, a vertical projection of the spacer partially covers the at least one first hole.

SUGANUMA in Fig.8 teaches a spacer (108) disposed at a side of one of the at least one uniforming board (plate104 with orifice 106), wherein the side is opposite to the airflow generating device (flow generated in direction as Shown with F), a vertical projection of the spacer (108) partially covers the at least one first hole (106).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use SUGANUMA’s spacer and uniforming board for ACKERMAN’s condensing system so a vertical projection of the spacer partially covers the at least one first hole. One of ordinary skill in the art would be motivated to use such a structure in order to improve control of the air flow pattern to, for example, improve heating/cooling efficiency, as suggested by Kauffeld in page 11 lines 14-16.

Regarding claim 10, ACKERMAN fails to further disclose the number of the at least one uniforming board is plural, a first uniforming board of the uniforming boards is farther from the airflow generating device than a second uniforming board of the uniforming boards, and the first uniforming board has more of the at least one first holes than the second uniforming board.

SUGANUMA in Figs.1-3 teaches the number of the at least one uniforming board is plural (14 and 16), a first uniforming board (16) of the uniforming boards (14 and 16) is farther from the airflow generating device than a second uniforming board (14) of the uniforming boards (16 is farther than 14 of the device that has generated flow shown in direction F), and the first 16) has more of the at least one first holes than the second uniforming board (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use more than one uniforming board as taught by SUGANUMA for ACKERMAN’s condensing system. One of ordinary skill in the art would know different uniforming boards with different number and size of holes for a better control of flow patterns and uniformity and speed for different applications.

Regarding claim 11, ACKERMAN fails to further disclose the number of the at least one uniforming board is plural, a first uniforming board of the uniforming boards is farther from the airflow generating device than a second uniforming board of the uniforming boards, and one of the at least one first hole of the first uniforming board has a smaller size than one of the at least one first hole of the second uniforming board.

SUGANUMA in Fig. 8 teaches the number of the at least one uniforming board is plural (for example there are two uniforming boards in Fig.8), a first uniforming board (108 with orifices 110) of the uniforming boards is farther from the airflow generating device (F shows the direction of air flow) than a second uniforming board (104 with orifice 104) of the uniforming boards, and one of the at least one first hole of the first uniforming board holes (110) has a smaller size than one of the at least one first hole (106) of the second uniforming board (104).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use SUGANUMA’s first and second uniforming board for ACKERMAN’s passage. One of ordinary skill in the art would know the rectification effect of the small holes on the airflow so it is further adjusted and mixed and discharged from the outlet.

Regarding claim 12, ACKERMAN fails to further disclose the number of the at least one uniforming board is plural, a first uniforming board of the uniforming boards is farther from the airflow generating device than a second uniforming board of the uniforming boards, and a total area of the at least one first hole on the first uniforming board is greater than a total area of the at least one first hole on the second uniforming board.

SUGANUMA in Fig. 8 teaches the number of the at least one uniforming board is plural (for example there are two uniforming boards in Fig.8), a first uniforming board of the uniforming boards (the board 108 with orifice 110) is farther from the airflow generating device than a second uniforming board (board 104 with orifice 106) of the uniforming boards, and a total area of the at least one first hole (110) on the first uniforming board (the board with orifice 110) is greater than a total area of the at least one first hole (106) on the second uniforming board (104).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use uniforming boards as taught by SUGANUMA for ACKERMAN’s passage. One of ordinary skill in the art would know different configuration of uniforming boards for modification of flow patterns.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over “ACKERMAN” ,”Kauffeld”, “Prow”, SUGANUMA in view of US-9038669-B2 “Kumar”.

Regarding claim 3, ACKERMAN fails to further disclose a flow-rectifying module on a side of the flow-uniforming module, wherein the side is opposite to the airflow generating device, the flow-rectifying device is configured to receive the condensing airflow passing through the flow-uniforming module, the flow-rectifying module comprises a flow-rectifying board, the flow-

SUGANUMA in Figs.1-3 teaches a flow-rectifying module (10A/R) on a side of the flow-uniforming module (e.g. against F), wherein the side is opposite to the airflow generating device, the flow-rectifying device (10A/R) is configured to receive the condensing airflow (shown by F on the drawing) passing through the flow-uniforming module (14), the flow-rectifying module (10A/R) comprises a flow-rectifying board (16), the flow-rectifying board (16) has at least one second hole (20).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use SUGANUMA’s uniforming board and rectifying module for ACKERMAN’s condensing system. One of ordinary skill in the art would know these modules to better control of flow pattern and uniformity.

Kumar in Fig.4 and Col.3 lines 18-20 teaches the thickness of the flow-rectifying board (102) is greater than a thickness of any of the uniforming boards (104).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different thickness for rectifying module and uniforming module as taught by Kumar for ACKERMAN’s condensing system. One of ordinary skill in the art would know different thickness of the uniforming boards helps withstanding the upstream pressure and the upstream flow rate (as taught by Kumar in Col.3 lines 18-20).



Regarding claim 9, ACKERMAN fails to further disclose a flow-rectifying module on a side of the flow-uniforming module, wherein the side is opposite to the airflow generating device, the flow-rectifying device is configured to receive the condensing airflow passing through the flow-uniforming module, the flow-rectifying module comprises a flow-rectifying board, the flow-rectifying board has at least one second hole, and the thickness of the flow-rectifying board is greater than a thickness of any of the uniforming boards.

SUGANUMA in Figs.1-3 teaches a flow-rectifying module (10A/R) on a side of the flow-uniforming module (e.g. against F), wherein the side is opposite to the airflow generating device, the flow-rectifying device (10A/R) is configured to receive the condensing airflow (shown by F on the drawing) passing through the flow-uniforming module (14), the flow-rectifying module (10A/R) comprises a flow-rectifying board (16), the flow-rectifying board (16) has at least one second hole (20).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use SUGANUMA’s uniforming board and rectifying module for ACKERMAN’s condensing system. One of ordinary skill in the art would know these modules to better control of flow pattern and uniformity.

Kumar in Fig.4 and Col.3 lines 18-20 teaches the thickness of the flow-rectifying board (102) is greater than a thickness of any of the uniforming boards (104).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different thickness for rectifying module and uniforming module as taught by Kumar for ACKERMAN’s condensing system. One of ordinary skill in the art would know different thickness of the uniforming boards helps withstanding the upstream pressure and the upstream flow rate (as taught by Kumar in Col.3 lines 18-20).

Examiner notes that Kumar teachings that different thickness is for withstanding the upstream pressure and the upstream flow rate makes it obvious that downstream board should have greater thickness than the board in upstream to withstand the upstream pressure and flow rate.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/            Examiner, Art Unit 2856                                                                                                                                                                                            
/HERBERT K ROBERTS/            Primary Examiner, Art Unit 2856